 



Exhibit 10.44 



NEWBRIDGE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PARTICIPATION AGREEMENT

  

This Participation Agreement (“Agreement”) is entered into as of the 1st day of
September, 2014 (the “Participation Effective Date”) by and between NewBridge
Bank (the “Company”) and Pressley A. Ridgill (“Participant”).

 

WHEREAS, the Company sponsors the NewBridge Bank Supplemental Executive
Retirement Plan, effective as of September 1, 2014 (the “Plan”); and

 

WHEREAS, the Plan Committee has determined to extend participation in the Plan
to the Participant identified above.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.Participation. Pursuant to Section 3.1 of the Plan, the Committee hereby
selects the above named individual for participation in the Plan, effective as
of the Participation Effective Date.

 

2.Retirement Benefit. The Participant’s Retirement Benefit shall be Two Hundred
Thousand Dollars ($200,000), payable at the time and for the period specified in
Article IV of the Plan.

 

3.Vesting. A Participant’s vested interest in his or her Retirement Benefit
shall be determined by multiplying the Retirement Benefit specified in paragraph
2 above by a fraction, the numerator of which is his or her Years of Service as
of the date of determination and the denominator of which is his projected Years
of Service at Retirement Age, assuming continuous employment through such age. A
Participant’s vested Retirement Benefit shall be determined as of his or her
date of Separation from Service.

 

4.Plan Document Controls. Except where expressly provided above, this
Participation Agreement is subject to the terms and conditions of the Plan
document. The Company represents and warrants that a current copy of the Plan
document, as amended, has been provided to the Participant, and Participant
hereby acknowledges receipt of such document(s).

 

5.Limitations Imposed by Bank Regulators. The Participant’s entitlement to
benefits under this Participation Agreement and the Plan may be subject to
applicable rules and regulations of the Federal Reserve, its agencies and
federal and state agencies with supervisory authority over the Bank, including
all regulations affecting permissible amounts of compensation payable to
Participants in the Plan during and following the Participant’s employment by
the Bank. The Participant agrees to execute any amendments to this Agreement
that are required to comply with such rules, regulations, or orders issued by
such agencies to the Bank.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement
this ________ day ____________________ of  2014.

 

Pressley A. Ridgill   NewBridge Bank             By: (Signature)     (Printed
Name and Title)                     (Signature)



 



 

